Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 03-08-2022. Claims 1, , 15, 20-22, 25, and 30-32 have been amended and claims 7, 8, 12-14, 15, 18, 19, 23, 24, 28,  29, 33 and 34are canceled. Claims 1-6, 9-11, 15-17, 20-22, 25-27 and 30-32 are pending.   

Continued Examination Under 37 CFR 1.114
3.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-08-2022 has been entered.
                                                 

                                       Examiner’s Amendment
4. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5. Authorization for this examiner's amendment was given in a telephone interview with attorney Derek Bayles Registration No. 66,226   on 06-14-2022

6. The application has been amended as follows:
9. (Currently Amended) The system of Claim 1, wherein the known source sound comprises a sound played by one of the virtual reality, augmented reality, or mixed reality systems.
11. (Currently Amended) The system of Claim 1, wherein the known source sound comprises an utterance of a user captured by a virtual reality, augmented reality, or mixed reality system worn by the user.
20. (Currently Amended) The system of Claim 15, wherein the known source sound comprises a sound played by one of the virtual reality, augmented reality, or mixed reality systems.
22. (Currently Amended) The system of Claim 15, wherein the known source sound comprises an utterance of a user captured by a virtual reality, augmented reality, or mixed reality system worn by the user.
30. (Currently Amended) The system of Claim 25, wherein the known source sound comprises a sound played by one of the virtual reality, augmented reality, or mixed reality systems.
32. (Currently Amended) The system of Claim 25, wherein the known source sound comprises an utterance of a user captured by a virtual reality, augmented reality, or mixed reality system worn by the user.

                                           Allowable Subject Matter
7.    Claims 1-6, 9-11, 15-17, 20-22, 25-27 and 30-32 are allowed over prior art record.

8.  The following is an examiner's statement of reasons for allowance:
         The applicant's amendment, filed on 03-08-2022 have been carefully reviewed with updated search. Consequently, reasons for allowance of claims 1-6, 9-11, 15-17, 20-22, 25-27 and 30-32 are set forth in according to the applicant's amendment state on pages 6-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

                                                     Double Patenting
9.  Applicant should note that this application is co-pending with Patent number
10,531,220 and since it appears that this application may issue first, 
applicant should take care to address any double-patenting issues
that may remain in the 16/703,767 application.
   
                                                                 Conclusion
10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Baeckstroem et al. (US 2017/0270941)  is cited to show other related the DISTRIBUTED AUDIO CAPTURING TECHNIQUES FOR VIRTUAL REALITY (VR), AUGMENTED REALITY (AR), AND MIXED REALITY (MR) SYSTEMS.


11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 06-15-2022